Citation Nr: 0412201	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  95-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems, to include frequent sinus infections and allergic 
rhinitis, due to undiagnosed illness.

2.  Entitlement to service connection for left leg weakness 
due to undiagnosed illness.

3.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

4.  Entitlement to service connection for upper joint 
extremity pain due to undiagnosed illness.

5.  Entitlement to service connection for hemilectomy due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973, and from November 1990 to November 1991.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from separate rating decisions by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying service connection for the conditions 
listed on the preceding page.  It appears that service 
connection was denied for a number of other conditions; 
however, in the veteran's appeal dated in October 1997, he 
specifically limited his continuing disagreement to the 
aforementioned issues.  The Board remanded this case to the 
RO in October 2001 for further development.  The RO has 
conducted additional development.  In November 2003, the RO 
granted service connection for PTSD which represents a full 
grant of the benefits sought on that claim.  The RO denied 
the remaining claims and has returned the case to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War.

2.  The veteran's respiratory problems, which have been 
diagnosed as allergic rhinitis and, did not become chronic 
until after discharge from his second period of active 
service, and there is no competent evidence of record 
suggesting a causal relationship between the current 
diagnoses and event(s) during a period of active service.

3.  The veteran manifests objective signs of 4/5 weakness of 
the left lower extremity  which is medically unexplained.

4.  The veteran's skin disorders, which have been diagnosed 
as tinea cruris and pedis, did not become chronic until 
several years following his second period of active service, 
and there is no competent evidence of record suggesting a 
causal relationship between the current diagnoses and 
event(s) during a period of active service.

5.  The veteran manifests objective signs transient 4/5 
weakness of the left upper extremity with medically 
unexplained arthralgia of both upper extremities.

6.  The veteran's irritable bowel syndrome, status post right 
hemilectomy, was manifested to a compensable degree within 
the requisite presumptive period.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002).  

2.  Left lower extremity weakness is presumed to be due to 
undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002).

3.  Tinea pedis and cruris were not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002).  

4.  Disability of the upper extremities is presumed to be due 
to undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002).

5.  Irritable bowel syndrome, status post right hemilectomy, 
is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for 
several disabilities.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claims on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision in this case was prior 
to enactment of the VCAA on November 9, 2000.  An October 
1996 RO letter advised the veteran of the medical and non-
medical evidence deemed necessary to substantiate his claims.  
In September 2002, the veteran was provided a letter 
notifying him of the types of evidence and/or information 
necessary to substantiate his claims as well as the relative 
duties upon himself and VA in developing his claims.  The RO 
also advised him to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  This notice clearly complies with the content 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1), to include the interpretation of 38 C.F.R. 
§ 3.159(b)(1) set forth by the Pelegrini Court.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the veteran of his right to timely seek redress before a 
court of superior jurisdiction, if he it deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this veteran, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103, especially 
considering the veteran's June and September 2002 requests 
that his claims be handled in an expeditious manner.

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received a VCAA 
notice after an initial adverse AOJ adjudication.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (Board decision will not be 
overturned where harmless error has occurred).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained all available service 
medical records as well as all identified VA and private 
clinic records.  In writings received June and September 
2002, the veteran has advised the RO that he has identified 
all available records.  Furthermore, the RO has provided the 
veteran VA examination as necessary to decide the claims.  In 
an Informal Hearing Presentation dated February 2004, the 
veteran's representative cited the case of Ardison v. Brown, 
6 Vet. App. 405, 409 (1994) for the proposition that a remand 
was warranted as the veteran's skin examination was conducted 
during an inactive phase.  The Board notes, however, that the 
veteran's VA clinic records establish diagnoses of tinea 
cruris and pedis so that examination for the purpose of 
determining current diagnosis is unnecessary.  As addressed 
more fully below, the preponderance of the evidence 
establishes that there has been no continuity of 
symptomatology of a skin disorder since service nor competent 
evidence suggesting a causal relationship between the 
currently diagnosed skin disorders to event(s) in service.  
Absent such evidence, VA has no obligation to obtain medical 
opinion pursuant to section 5103A(d).  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  The Ardison case is not 
on point nor instructive as it pertained to an increased 
rating rather than service connection claim where the issue 
involved the current severity of a service connected skin 
disorder.  

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Factual summary

The veteran served his first period of active duty from April 
1969 to April 1973.  His enlistment examination, dated 
January 1969, included documentation of a pre-service head 
injury in 1954.  An accompanying statement from Crittenden 
Memorial Hospital, dated January 7, 1969, indicated that he 
was hospitalized from July 3, 1954 to July 21, 1954 wherein 
he underwent "[b]ilateral [t]riphines" with a final 
diagnosis of "[s]ubdural hydroma due to trauma."  Clinic 
findings included a possible fracture of the left transverse 
process of the 7th cervical vertebrae.  A statement from the 
Monroe Clinic, dated February 28, 1969, included the 
following history and findings:

According to history, the above-mentioned 
white male apparently suffered a head injury 
in 1954.  He was unconscious-or maybe semi-
comatose- for perhaps two or three days.  He 
has asked for a statement regarding clearing 
due to this injury.

He wears glasses due to slight impairment of 
vision.  This has been corrected with glasses 
to 20/20 in each eye.  There is a small defect 
in the bone in the left temporal region.  The 
left calf measures 131/4 inches and is 3/4 inch 
smaller than the right.  The left patellar 
reflex is slightly hyperactive and the left 
foot is slightly smaller than the right.  
There is no definitive evidence of any serious 
residual injury.

The veteran himself claimed no residual symptoms from the 
pre-service injury other than occasional stuttering.  He was 
cleared for active duty service with "NORMAL" clinic 
evaluations of his "SINUSES," "LUNGS AND CHEST," "ABDOMEN 
AND VISCERA," "ANUS AND RECTUM," "UPPER EXTREMITIES," 
"LOWER EXTREMITIES," "SKIN," and "SPINE, OTHER 
MUSCULOSKELETAL."  His chest x-ray was reported as 
"Normal."  Clinic records in November and December 1971 
included findings of hyperflexion of the left knee, and left 
sided hyperflexia.  In January 1973, he was treated for an 
instance of right sinusitis, confirmed by sinus films, with 
Ornade and Tetracycline.  

On his separation examination dated February 1973, the 
veteran's reported symptoms included "Sinusitis" and "Pain 
or pressure in chest."  His physical examination indicated 
"NORMAL" clinic evaluations of his "SINUSES," "LUNGS AND 
CHEST," "ABDOMEN AND VISCERA," "ANUS AND RECTUM," "UPPER 
EXTREMITIES," "LOWER EXTREMITIES," "SKIN," and "SPINE, 
OTHER MUSCULOSKELETAL."  However, he was referred for a 
consultation due to complaint of dizziness, chest x-ray 
evidence of a calcified granuloma in the left hilus and left 
lower lobe, and upper epigastric or lower chest pain.  An 
additional work-up included a history that the veteran was 
raised in Arkansas, that his chest x-ray findings were said 
to have been detected in September 1970 with complaint of 
occasional cough with production of white sputum.  His 
physical examination resulted in an impression of old 
calcified granuloma of the left hilus and left lower lobe 
probably due to old tuberculosis or histoplasmosis, but of no 
clinical significance.  An additional medical consultation 
for his blurred vision and dizziness included additional 
history that the veteran had smoked one pack of cigarettes 
per day for four years.  His physical examination resulted in 
final diagnoses of syncope of unknown etiology and inactive 
calcified lung nodule, most likely old histoplasmosis.  

A periodic examination for the Army National Guard (ARNG) in 
May 1990 included the veteran's denial of symptoms of 
"Swollen or painful joints," "Ear, nose, or throat 
trouble," "Chronic or frequent colds," "Sinusitis," "Hay 
fever," "Skin diseases," "Shortness of breath," "Pain or 
pressure in chest," "Cramps in your legs," "Frequent 
indigestion," "Stomach, liver, or intestinal trouble," 
"Piles or rectal disease," "Recent gain or loss of 
weight," "Arthritis, Rheumatism, or Bursitis," 
"Lameness," "Painful or 'trick' shoulder or elbow," and 
"Paralysis."  His physical examination was significant for 
a "breaking out of skin about the size of a billfold on left 
gluteal region."  He stood 68 inches and weighed 172 pounds.  
He was given "NORMAL" clinic evaluations of his "SINUSES," 
"LUNGS AND CHEST," "ABDOMEN AND VISCERA," "ANUS AND 
RECTUM," "UPPER EXTREMITIES," "LOWER EXTREMITIES," and 
"SPINE, OTHER MUSCULOSKELETAL."  His "SKIN" was deemed 
"ABNORMAL."  In June 1990, he failed phase I of his 
cardiovascular screening and was given a temporary profile.

The veteran had a second period of active service from 
November 1990 to November 1991 with a tour of duty in the 
Southwest Asia Theatre of Operations during the Persian Gulf 
War.  The veteran's release from redeployment examination, 
dated April 1991, included his complaint of "chronic 
sinusitis" and old broken bones of the leg, arms and neck.  
His chest x-ray examination was reported as within normal 
limits (WNL).  His physical examination resulted in 
"NORMAL" clinic evaluations of the "SINUSES," "LUNGS AND 
CHEST," "ABDOMEN AND VISCERA," "ANUS AND RECTUM," "UPPER 
EXTREMITIES," "LOWER EXTREMITIES," "SKIN," and "SPINE, 
OTHER MUSCULOSKELETAL."  It was further noted that the 
veteran was a smoker, and that his complaints were "nothing 
significant."  He had a recorded weight of 167 pounds.  In 
October 1991, he passed his physical fitness test.

Post-service, the veteran's VA clinic records for the year 
1993 include May 4 consultation due to complaint of a 40-
pound weight loss since July 1991 with recent onset of 
fatigability upon strenuous frequent exercise.  He reported a 
2 pack per day (ppd) history of cigarette smoking for 20 
years but denied dyspnea or any respiratory symptoms.  He 
further denied being bitten by insects in Saudi Arabia or any 
significant exposures to insects, toxins or fumes since his 
return.  He had recently treated an episode of tendonitis 
with Ibuprofen.  At that time, his weight was recorded as 143 
pounds.  He was seen the next day for a consultation due to a 


recent rib cage injury.  A chest ray examination the next 
month noted a few granuloma scars without active process, but 
essentially clear and negative findings of the 
cardiovascular, mediastinal, hilar, tracheal, lung and 
pleural areas.  In August, he had a recorded weight of 140.2.  
A pulmonary function test (PFT), conducted in July due to 
complaint of weight loss and increased fatigability with 
recent failing of National Guard physical test, indicated a 
computerized interpretation of mild obstructive disease which 
was interpreted by the reviewing physician as "Normal."

An October 1993 Persian Gulf Registry examination reflected 
the veteran's exposure report to "lt smoke" and sandstorms.  
His vaccine history included pyridiostigmine and 
immunoglobulin.  His symptoms included nasal stuffiness, 
breathing difficulty, occasional runny nose, thick and 
colored sputum, frequent sinus infections, recent weight 
loss, itchy dry skin and allergic swelling.  He denied, 
however, requiring medical care for skin infections, GI 
illnesses, insect bites or other infections during his 
deployment.  He denied a history of asthma prior to service 
or allergies following deployment.  His physical examination 
and laboratory results resulted in an assessment of muscle 
weakness, fatigue, weight loss, impotence, mildly elevated 
white blood cell count and creatinine phosphokinase (CPK).  

The veteran's VA clinic records next show his December 1993 
consultation due to an episodic skin eruption of the groin, 
manifested by pruritis, scaliness, burning and itching, which 
was usually more severe during the summer months.  A 
dermatology consultation the next month noted eight pigmented 
plaques of the inguinal area, an eczematous plague underneath 
his rubber watch, mild scaling of the feet, and white 
maceration between the toes.  He was given assessments of 
tinea cruris and pedis, and prescribed Nixoral cream.  A 
February neurology consultation for complaint of left lower 
extremity weakness was negative for any focal findings, and 
electromyography (EMG) and nerve conduction velocity (NCV) 
studies were negative without evidence of radiculopathy, 
neuropathy or myopathy.  He was hospitalized on March 15, 
1994 due to the rapid onset of abdominal pain localized to 
the right lower quadrant with nausea and vomiting.  At that 
time, he was noted to have an unexplained weight loss of 45 
pounds over the previous two years.  He 


underwent a right hemilectomy, and the pathology report 
revealed ischemia with inflammatory bowel disease.  The 
remaining VA clinic records for 1994 include an April 
consultation wherein he was noted to be eating well and 
gaining weight following his hemilectomy secondary to 
irritable bowel syndrome (IBS).  A colonoscopy performed in 
June was normal.  At that time, he was noted to have had a 
10-pound weight gain since his hemilectomy.  In July, he 
reported that his skin rash had cleared with use of Nixoral 
cream.  An August neurology consultation revealed continued 
complaint of left leg weakness with a clinic findings 
significant for 4/5 strength in the left extensors of the 
upper and lower extremities.  Also in August, the ARNG gave 
him a temporary physical profile by substituting his running 
for a walking exercise.

In a statement received in July 1994, the veteran reported 
medical treatment for joint problems beginning in April 1992, 
treatment for weight loss, fatigue, leg weakness, and 
increased white blood count beginning in April 1993, 
treatment for a rash beginning in January 1994, and 
undergoing a hemilectomy in June 1994. 

A computerized tomography (CT) scan of the head conducted by 
VA in October 1994 was significant for a probable right 
choridal fissure cyst, but was otherwise unremarkable.  A 
chest x-ray examination was unremarkable.  A November 1994 
clinic record included an assessment of "right" leg 
weakness with normal neuroevaluation.  In January 1995, the 
veteran underwent a psychological examination due to 
complaint of claustrophobia and increased anger which he 
attributed to long flights on windowless planes and exposure 
to scud missile attacks while in bunkers during his 
deployment in Saudi Arabia.  His psychologic evaluation 
resulted in diagnostic impressions of generalized anxiety 
disorder with some specific phobic features and dysthymia.  
It was noted that some of his somatic complaints may have 
been related to increased levels of anxiety and depression 
since his return from the Persian Gulf.  In February 1995, he 
was given diagnoses of claustrophobia and obsessive 
compulsive disorder.  That same month, he reported a 


rash on his legs and buttock, multiple muscle cramps in his 
feet and legs while working, and a weakened grip of the right 
hand.

A March 1995 statement the veteran's friend of 14 years noted 
that, prior to 1991, the veteran had always appeared to be an 
ambitious, hard-working, well-groomed, sharp and mentally 
alert person who had worked two jobs to support his family.  
Since 1991, he had lost 50 pounds and appeared listless, 
tired and not so well-groomed with a very short attention 
span.  Another statement from his paramedic friend noted 
similar symptoms since 1991, and voiced belief that he caught 
something deadly during his deployment in Saudi Arabia.  A 
statement from his employer prior to his deployment noted 
that a profound change in his behavior and job performance 
had been observed upon his return from Desert Storm.  He had 
also developed a fear of working in caverns.  A statement 
from his employer since December 1992 noted that they had to 
make accommodations to his work schedule to allow him to 
attend medical appointments.

The veteran's symptoms of fatigue and muscle stiffness and 
soreness of the shoulders and right hip were noted in an 
April 1995 VA clinic record.  He was seen in August with 
complaint of migrating joint pain and stiffness, particularly 
of the right knee and shoulder, which was initially assessed 
as arthralgia.  A follow-up x-ray examination of the knees 
was interpreted as normal.  He was given an assessment of 
arthralgia in October.  

An October 1995 communication in the veteran's personnel file 
indicated that he had been unable to take the physical 
fitness test in the last two years, and was under medical 
review due to complications suffered during Desert 
Shield/Desert Storm.

The veteran appeared and testified before the RO in November 
1995.  He indicated that his state of health was excellent 
prior to his deployment to the Persian Gulf.  He didn't 
recall a deployment examination, but did receive vaccination 
shots.  He primarily served in Dharhan, which was based about 
10 miles from the Kuwait border, as a maintenance officer.  
He went through 21 scud missile attacks while 


stationed there, and actually touched the scud missile parts.  
He recalled wearing gas masks and bomb suits during attacks, 
and being issued pills after the attacks.  He also maintained 
vehicles from the war front.  The only problems he recalled 
during his deployment were dental problems.  He started 
having joint pains the summer of his return, and recalled 
failing his physical fitness test for the ARNG in June 1991.  
He first had problems with his right elbow, and later had 
problems with his shoulders, hips and knees.  Upon his 
return, he had difficulty working in caves due to 
claustrophobia.  He also noticed extreme fatigue with left 
leg give out on running.  He denied a history of such 
problems prior to his deployment.  He started losing weight 
in the fall of 1991 at the rate of 3 pounds per month, and an 
elevated white blood cell count was discovered in 
approximately February 1992.  He first had problems involving 
anxiety, depression and memory loss in 1993.  He first 
noticed problems with skin rash the winter following his 
return.  He noted that other service members had manifested 
health problems upon their return.  He also noted a weight 
gain, to 160 pounds, following his colon surgery.

An April 1996 letter from the Commandant U.S. Army Reserves 
indicated that the veteran had been unable to pass his 
physical fitness test since August 1992, and that he had 
begun to experience physical problems since his return from 
Desert Storm in June 1991.  Due to his inability to pass the 
physical fitness test and a non-anticipated increase of his 
physical stamina in the foreseeable future, the veteran had 
agreed to retire from the active reserve effective April 15, 
1996.

A May 1996 statement from Conway urology indicated that the 
veteran had a five-year history of erectile failure which 
preceded his colon surgery, and was not related to his 
medication use.

A September 1996 VA clinic record noted the existence of a 
brown, very dry and loosely shaped patch of skin on the 
veteran's right ankle.  

VA examination in September 1997 reflected the veteran's 
complaint of an aching sensation in both arms, the shoulders, 
elbows and hands exacerbated by high humidity.  He denied 
swelling, weakness or numbness.  He had no activity 


restriction.  A physical examination of the shoulder, elbow 
and hands were all normal with full range of motion.  An x-
ray examination revealed mild degenerative changes at the 
carpometacarpal joint at the base of the first metacarpal, 
mild arthritic changes at the joint between the scaphoid and 
the trapezium/trapezoid on both sides, and old healed 
fracture of the base of the left fifth metacarpal.  No 
abnormality of the elbows were seen.  He was given no 
diagnosis on his joint problems other than degenerative x-ray 
changes of the hands.  An ear, nose and throat (ENT) 
examination noted his report of nasal difficulty and 
breathing for the past 4-5 years with nasal obstruction 
cycling from one nostril to the other, mainly at night.  He 
also noted itchy eyes and sneezing.  His physical examination 
was significant for slight deviation of the nasal septum to 
the left with slight boggy inferior turbinate.  He was given 
an assessment of allergic rhinitis.  A psychiatric 
examination indicated a profile consistent with dysthymia.

A VA clinic record in September 1997 noted the veteran's 
weight to be 162 pounds.  An October 1997 clinic record 
included an impression of "bronchitis in a smoker."  His 
subsequent records note prescriptions of Clotrimazole cream 
and Beclomethasone inhaler.  He reported an increased 
severity of his joint pain in March 1998.  A March 1999 
clinic record included findings of nasal drainage and 
congestion which was assessed as "smoker" with smoking 
cessation education given along with a prescription for 
Zyban.  That same month, a mental health clinic record noted 
his report that his energy level was "good most of the 
time."  He was seen in June 2000 for complaint of pain of 
the knees, the 4th finger of the left hand, and left leg 
thigh.  He was given an assessment of left 4th digit pain and 
left leg pain.  In August 2000, he had a recorded weight of 
158 pounds.  He was given an injection of his right trigger 
finger in December 2000.  His weight was 156 in May 2001.  In 
June 2001, his complaint of sinus problems were assessed as 
tobacco abuse and allergic rhinitis.  At that time, a 
physical examination of his musculoskeletal system was 
negative.  His weight was 151 pounds.  In July 2001, he noted 
to have a triggering left 4th finger with a history of 
cabinet making and hand use all the time.  

An August 2001 psychiatric examination by Roger Amick, M.D., 
indicated a diagnosis of posttraumatic stress disorder (PTSD) 
with skin rash and joint pains listed on the Axis III 
designation.  A statement from the veteran's commander in 
Desert Storm, received in August 2001, noted that the veteran 
was exposed to scud attacks during his deployment.

A September 2001 VA clinic record noted the veteran's report 
of a transient groin rash since Saudi Arabia.  A physical 
examination at that time revealed cracked skin of the sole of 
the feet and a pink rash of the groin.  He was given 
assessments of corns and callosities as well as tinea cruris.  

On VA skin diseases examination in December 2002, the veteran 
described episodic skin rashes since he left Desert Storm.  
His rashes usually lasted for a couple of days and cleared 
without any residuals.  He stated that the rash came and went 
in various areas of his skin.  Sometimes the rashes were 
itchy.  He denied ulcerations, exfoliation or crusting.  He 
denied systematic manifestations.  He had been prescribed a 
topical ointment which sometimes worked.  No diagnosis was 
offered as the condition was not active and the veteran did 
not have photographs.

On VA peripheral nerves examination in January 2003, the 
veteran reiterated his complaint of left lower extremity 
weakness following his return from Desert Storm.  He noted a 
cramping and aching with an inability to pass his physical 
fitness test, but did not recall any particular injury.  His 
right lower extremity was "okay' and he denied back pain or 
difficulty controlling bowel or bladder.  His current 
symptoms included left leg give out and cramping.  He also 
had migrating aches and pains from one extremity or area of 
the body to another.  His past medical history included 
hypertension, hypercholesterolemia, and head injury at the 
age of four requiring subdural fluid collections.  On 
examination, he was well-developed, well-nourished and in no 
acute distress.  He had fairly good range of motion of the 
cervical spine.  He had a negative straight leg-raising test.  
Neurologically, he was alert and oriented.  Cranial nerves II 
visual fields were full to confrontation.  His pupils were 
equal and reactive to light.  His fundoscopic examination was 
normal.  Extraocular movements were full.  His face moved 
symmetrically.  His tongue extended to midline and the palate 
elevated symmetrically.  Deep tendon reflexes were slightly 
increased on the left as compared to the right and both feet, 
arm and 


leg.  Toes were downgoing.  Motor examination revealed 5+/5+ 
strength in all major muscle groups of the arms and legs.  
Cerebellar testing was intact to finger-to-nose testing.  
Sensory examination was intact to pin and proprioception.  
Gait was fairly normal.  A review of his claims folder 
revealed that he was discharged from the Neurology clinic due 
to a fairly normal evaluation.  The examiner provided the 
following impression:

The patient has complaint of weakness of the 
left lower extremity without any objective 
findings on exam.  Apparently his workup in 
past has been negative as well.  There is a 
slight asymmetry of reflexes being more brisk 
on the left and certainly this may be a 
residual of his old head injury as a trial.  I 
do not think there are any other significant 
findings.

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2003).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, 


which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

The veteran, who served on active military duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2003).  The original statutory provisions 
providing authority to pay compensation to Persian Gulf War 
veterans was limited to an "undiagnosed illness" which, 
pursuant to regulation, consisted of chronic symptoms which 
could not be attributed to a known clinical diagnosis.  
38 U.S.C.A. § 1117 (West Supp. 1995); 38 C.F.R. § 3.317 
(1995).  VA's General Counsel determined that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia, could not be service-
connected under 38 U.S.C.A. § 1117.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

During the pendency of appeal, the statutory provision 
providing authority to pay compensation to Persian Gulf War 
veterans were substantively revised.  38 U.S.C.A. § 1117 as 
amended by § 202 of HR 1291, PL 107- 103.  Among the changes, 
service connection was extended for a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more during the presumptive period prescribed by 
VA regulation.  The term "qualifying chronic disability" was 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

A whole new subsection (g) was added to § 1117, as follows:

For purposes of this section, signs or 
symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi symptom 
illness include the following:
(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.309(a) 
(2003).  These diseases  listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

V.  Service connection claims due to undiagnosed illness

A.  Respiratory problems, to include frequent sinus 
infections and allergic rhinitis

The veteran claims service connection for respiratory 
problems, to include frequent sinus infections and allergic 
rhinitis, as due to undiagnosed illness.  His post-service 
medical records reflect a current diagnosis of allergic 
rhinitis with additional assessments associated with his 
symptoms as "bronchitis in a smoker" and "tobacco abuse."  
As a matter of law, his claimed symptoms of undiagnosed 
illness falls outside the purview of either 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317, since the symptoms for which 
benefits are sought are part of a recognized, diagnosed 
disability.

Nonetheless, the veteran may seek to establish service 
connection for allergic rhinitis under the general laws 
governing VA compensation benefits.  See Combee v. Principi, 
34 F.3d 1039, 1043 (1994).  His service medical records show 
an instance of right sinusitis treated in January 1973 as 
well as a work-up for an old calcified granuloma of the left 
hilus and lower lobe that was determined to be of no clinical 
significance.  A May 1990 ARNG periodic examination included 
the veteran's denial of continuity of symptomatology for 
sinusitis, and a clinical evaluation of the sinuses, lungs 
and chest at that time was negative.

The veteran entered his second period of active duty in 
November 1990 without an examination being given.  In such a 
situation, he must be presumed to have entered service in 
sound condition.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994).  He did report symptoms of "chronic sinusitis" on 
his April 1991 redeployment examination, but physical and 
chest x-ray examination at that time were negative.  
Additionally, the examiner specifically noted that the 
veteran was a "smoker" with complaints that were "nothing 
significant."  His first VA clinic record of file, dated May 
4, 1993, included his specific denial of any history of 
respiratory symptoms.  Thereafter, he did report failing an 
ARNG physical fitness test in the summer of 1993 due to 
increased fatigability, and later reported symptoms of nasal 
stuffiness, breathing difficulty, occasional runny nose, 
thick and colored sputum, and frequent sinus infections.  As 
indicated above, his symptoms have been variously diagnosed 
as allergic rhinitis, "bronchitis in a smoker" and 
"tobacco abuse."  There has been no post-service diagnosis 
of, or treatment for, sinusitis.

On close review of the record, the Board finds that the 
preponderance of the medical and lay evidence establishes 
that chronicity and continuity of symptoms of allergic 
rhinitis were not present upon the veteran's separation from 
his second period of service.  See 38 C.F.R. § 3.303(b) 
(2003).  The veteran's respiratory problems, which have been 
primarily diagnosed as allergic rhinitis, did not become 
chronic until after his discharge from his second period of 
active service.  There is no competent evidence of record 
suggesting a causal relationship between the current 
diagnosis and event(s) during a period of active service.  In 
so deciding, the Board notes that the veteran is not deemed 
competent to provide a self-diagnosis of his symptoms or 
state that a medical nexus exists between his current 
symptoms and active service.  38 C.F.R. § 3.159(a)(1) (2003); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the claim for service connection for respiratory problems, to 
include frequent sinus infections and allergic rhinitis, as 
due to undiagnosed illness, must be denied.  The benefit of 
the doubt rule is not for application in this case.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).

B.  Left leg weakness 

The veteran next claims to manifest left leg weakness due to 
undiagnosed illness.  The medical evidence of record appears 
to show that he has manifested hyperflexion of the left knee 
and left sided hyperflexia since a head injury as a child, 
but disability manifested by motor weakness has not been 
attributable to that injury.  He was first treated for 
symptoms of left lower extremity weakness several years after 
his second period of service with clinical documentation of 
4/5 strength.  Since then, he has undergone extensive 
neurology examinations, to include EMG, NCV and CT scan 
studies, but no diagnosis for his symptoms has been offered.  
On this record, the Board finds that the veteran manifests 
objective signs of 4/5 weakness of the left lower extremity 
which is medically unexplained.  A claim for service 
connection for left lower extremity weakness due to 
undiagnosed illness is, therefore, granted under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

C.  Skin rash

The veteran also claims service connection for a transient 
skin rash due to undiagnosed illness.  An May 1990 ARNG 
examination first noted the presence of a skin abnormality on 
the left gluteal region, but no diagnosis was offered.  He 
was not provided an examination upon his entry in service in 
November 1990 and, as a matter of law, is presumed to have 
entered service in sound condition.  Jensen v. Brown, 19 F.3d 
1413 (Fed. Cir. 1994).  He did not complain or receive 
treatment for a skin disorder during his second period of 
service, and his April 1991 redeployment examination 
indicated a "NORMAL" clinical evaluation of the skin.  

Post-service, the veteran first reported problems with itchy 
dry skin and allergic swelling at his October 1993 Persian 
Gulf Registry examination.  He was first treated for a skin 
eruption of the groin in December 1993.  A dermatology 
evaluation the next month, noting the presence of skin 
abnormalities of the inguinal area, the wrist, feet and toes, 
provided a diagnosis of tinea cruris and pedis.  The lay 
evidence of record includes examiner recorded histories of 
the onset of the skin disorder which are vague, but the 
veteran's November 1995 hearing testimony establishes the 
onset of symptoms "the following winter" after his return 
deployment to the Persian Gulf.  

The veteran's skin disorder has been diagnosed as tinea 
cruris and pedis.  As his symptoms have been attributed to a 
recognized, diagnosed disability, the Board has no basis to 
consider an undiagnosed disability claim under 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317.  The preponderance of the medical 
and lay testimony establishes that chronicity and continuity 
of symptoms of a skin rash were not present upon the 
veteran's separation from his second period of service.  See 
38 C.F.R. § 3.303(b) (2003).  Rather, his diagnosed tinea 
cruris and pedis were first diagnosed and treated after his 
second period of active service, and there is no competent 
evidence of record suggesting a causal relationship between 
the current skin disorder and event(s) during a period of 
active service.  The veteran's lay opinion as to diagnosis 
and causal relationship holds no probative value in this 
case.  38 C.F.R. § 3.159(a)(1) (2003); Espiritu, 2 Vet. App. 
492 (1992).  Therefore, the claim for service connection for 
a skin disorder must also be denied.  The benefit of the 
doubt rule is not for application in this case.  Ortiz, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

D.  Upper extremity disability

The veteran next describes transient symptoms of muscle and 
joint pain of the upper extremities which he attributes to an 
undiagnosed illness related to his service in the Persian 
Gulf.  An August 1994 neurology consultation documented 4/5 
strength of the left upper extremity, but subsequent 
examinations have demonstrated no evidence of upper extremity 
disability.  His upper extremity symptoms have been assessed 
as "arthralgia" which is essentially a reference to "pain 
in a joint" and not a diagnosis of a current disability.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 
1994).  See also Sanchez-Benitez v. West, 13 Vet. App. 283, 
285 (lay assertion of neck pain is not competent to establish 
a currently diagnosable neck disability).  The veteran is, 
nonetheless, competent to testify to pain in the joints and 
there has been some documentation of abnormal left upper 
extremity strength by physical examination.  The liberalizing 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 which 
became effective March 1, 2002 authorize service connection 
for signs and symptoms of an undiagnosed illness which 
include muscle pain and joint pain, as well as neurological 
signs and symptoms, which are medically unexplained.  With 
application of the benefit of the doubt rule, the Board finds 
that the veteran manifests objective signs transient 4/5 
weakness of the left upper extremity with medically 
unexplained arthralgia of both upper extremities.  A claim 
for service connection for undiagnosed disability of the 
upper extremities, therefore, is granted.

E.  Hemilectomy

The veteran first presented to VA with complaint of a 40-
pound weight loss on May 4, 1993.  His physical examination 
at that time confirmed a weight of 143 pounds as compared to 
a weight of 167 taken on his redeployment physical in April 
1991.  On March 15, 1994, he underwent an emergency right 
hemilectomy, and his pathology report revealed ischemia with 
inflammatory bowel disease.  An April 1994 VA clinic record 
included an assessment that his hemilectomy was secondary to 
irritable bowel syndrome.  Thus, the evidence establishes the 
onset of irritable bowel syndrome to a compensable degree 
within the applicable presumptive period.  38 C.F.R. § 
3.317(a)(1)(i) (2002).  As a result of the liberalizing law, 
the Board finds that a grant of service connection for 
irritable bowel syndrome is warranted on a presumptive basis.


ORDER

Service connection for respiratory problems, to include 
frequent sinus infections and allergic rhinitis, is denied.

Service connection for left leg weakness due to undiagnosed 
illness is granted.

Service connection for a skin rash due to undiagnosed illness 
is denied.

Service connection for disability of the upper extremities 
due to undiagnosed illness is granted.

Service connection for irritable bowel syndrome, status post 
hemilectomy, is granted.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



